UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7247


MARCUS GRIFFIN,

                  Plaintiff - Appellant,

          v.

ANGIE GRAVES, IGC official capacity; ANNIE MAE            SELLERS,
official   capacity;  LIEUTENANT   JAMES   MARTIN,        official
capacity; MS. PAMELA MCDOWELL, official capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:12-cv-01163-CMC)


Submitted:   October 11, 2012               Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Griffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus Griffin seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

summarily dismissing his 42 U.S.C. § 1983 (2006) action.                                 The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).                                  The

magistrate        judge      recommended         summarily     dismissing       Griffin’s

action      and     advised        Griffin       that    failure     to    file       timely

objections to the recommendation could waive appellate review of

a district court order based upon the recommendation.

              The     timely       filing    of      objections     to    a     magistrate

judge’s recommendation is necessary to preserve appellate review

of   the    substance        of    that    recommendation.          United      States    v.

Midgette,      478    F.3d        616,    621-22     (4th   Cir.    2007);      Wright    v.

Collins,      766     F.2d        841,    845-46     (4th    Cir.   1985);      see     also

Thomas v.      Arn,    474        U.S.    140,     155   (1985).     Because      Griffin

received notice of the consequences of a failure to object to

the magistrate judge’s report and yet failed to do so, he has

waived appellate review.

              Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal      contentions       are     adequately      presented      in    the   materials
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3